UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54575 MRI Interventions, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 58-2394628 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification Number) One Commerce Square, Suite 2550 Memphis, Tennessee (Address of Principal Executive Offices) (Zip Code) (901) 522-9300 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo As of May 10, 2012, there were 40,447,717 shares of common stock outstanding. MRI INTERVENTIONS, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). Condensed Balance Sheets as of March 31, 2012 and December 31, 2011 1 Condensed Statements of Operations for the three months ended March 31, 2012 and 2011 2 Condensed Statement of Stockholders’ Deficit for the three months ended March 31, 2012 3 Condensed Statements of Cash Flows for the three months ended March 31, 2012 and 2011 4 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 47 Item 3. Defaults Upon Senior Securities. 48 Item 4. Mine Safety Disclosures. 48 Item 5. Other Information. 48 Item 6. Exhibits. 48 SIGNATURES 49 SAFE-HARBOR STATEMENT This Quarterly Report on Form 10-Q contains “forward-looking statements” as defined under U.S. federal securities laws. These statements reflect management's current knowledge, assumptions, beliefs, estimates and expectations and express management's current views of future performance, results and trends, and may be identified by their use of terms such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and other similar terms. Forward-looking statements are subject to a number of risks and uncertainties that could cause our actual results to materially differ from those described in the forward-looking statements. Readers should not place undue reliance on forward-looking statements. Such statements are made as of the date of this Quarterly Report, and we undertake no obligation to update such statements after this date. Risks and uncertainties that could cause our actual results to materially differ from those described in forward-looking statements include those discussed in our filings with the Securities and Exchange Commission (including those described in Item 1A of our Registration Statement on Form 10 under the heading “Risk Factors,” and in Item 1A of Part II and elsewhere in this Quarterly Report) and the following: ● demand and market acceptance of our products; ● our ability to successfully complete the development of, and to obtain regulatory clearance or approval for, future products, including our current product candidates; ● product quality or patient safety issues, which could lead to product recalls, withdrawals, launch delays, sanctions, seizures, litigation, or declining sales; ● our dependence on collaboration partners; ● sufficiency of our cash resources to maintain planned commercialization efforts and research and development programs; ● the healthcare reform legislation and its implementation, and possible additional legislation, regulation and other governmental pressures in the United States or globally, which may affect pricing, reimbursement, taxation and rebate policies of government agencies and private payors or other elements of our business; ● ourability to identify business development and growth opportunities for existing or future products; ● individual, group or class action alleging products liability claims; ● future actions of the FDA or any other regulatory body or government authority that could delay, limit or suspend product development, manufacturing or sale or result in seizures, injunctions, monetary sanctions or criminal or civil liabilities; ● our ability to enforce our patent rights or patents of third parties preventing or restricting the manufacture, sale or use of affected products or technology; ● retention of our sales representatives and independent distributor; and ● any impact of the commercial and credit environment on us and our customers and suppliers. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MRI INTERVENTIONS, INC. Condensed Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred costs - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued compensation Accrued interest - Other accrued liabilities Related party deferred revenue Convertible notes payable, net of unamortized discount of $117,405 at December 31, 2011 - Total current liabilities Related party deferred revenue - Related party accrued interest - Other accrued liabilities Related party convertible notes payable, net of unamortized discount of $0 and $432,706 at March 31, 2012 and December 30, 2011, respectively Convertible notes payable, net of unamortized discount of $0 and $316,610 at March 31, 2012 and December 31, 2011, respectively Junior secured notes payable, net of unamortized discount of $2,806,783 and $2,805,686 at March 31, 2012 and December 31, 2011, respectively Total liabilities Commitments and contingencies (Note 5) - - Stockholders' deficit: Series A convertible preferred stock; $.01 par value; 8,000,000, 7,965,000 and 7,965,000 shares authorized, issued and outstanding, respectively, at December 31, 2011 - Common stock, $.01 par value; at March 31, 2012, 100,000,000, 40,773,547, and 40,447,717 shares authorized, issued, and outstanding, respectively; at December 31, 2011, 70,000,000 16,410,820, and 16,084,990 shares authorized, issued, and outstanding, respectively Additional paid-in capital Treasury stock, at cost, 325,830 common shares ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 1 MRI INTERVENTIONS, INC. Condensed Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Related party license revenues $ $ Service revenues - Product revenues Total revenues Costs and operating expenses: Cost of product revenues Research and development Selling, general, and administrative Total costs and operating expenses Operating loss ) ) Other income (expense): Other income (expense), net ) Interest income Interest expense (see Note 8) ) ) Net loss $ ) $ ) Net loss per share attributable to common stockholders: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes. 2 MRI INTERVENTIONS, INC. Condensed Statement of Stockholders’ Deficit (Unaudited) Convertible Preferred Stock Series A Common Stock Additional Paid-in Treasury Accumulated Shares Amount Shares Amount Capital Stock Deficit Total Balances, January 1, 2012 $ ) $ ) $ ) Employee share-based compensation - Fair value of beneficial conversion feature of convertible notes payable issued - Fair value of warrants issued with convertible notes payable - Fair value of warrants issued to placement agents and subagents - Conversion of convertible notes and accrued interest into common stock - Conversion of Series A preferred stock into common stock ) ) - - - Fair value of warrants issued for services provided - Net loss for the three months ended March 31, 2012 - ) ) Balances, March 31, 2012 - $
